Citation Nr: 0920732	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-10 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to service connection for a low back 
disorder, claimed as degenerative joint disease, status post 
spinal fusion.

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to April 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In his March 2008 Substantive Appeal (VA Form 9), the Veteran 
requested a personal hearing before a Veterans Law Judge in 
Washington, D.C.  However, in June 2008, the Veteran 
requested that his hearing be cancelled.  Therefore, the 
Veteran's request for a hearing on his appeal is considered 
withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) 
(2008).

The Board also observes that subsequent to the February 2008 
statement of the case (SOC), the Veteran submitted additional 
statements in May and June 2008.  This evidence was not 
accompanied by a waiver and has not yet been considered by 
the Agency of Original Jurisdiction (AOJ).  If an SOC or SSOC 
is prepared before the receipt of additional evidence, a SSOC 
must be issued to the Veteran, as provided in 38 C.F.R. § 
19.31 (2008), unless the additional evidence is duplicative 
or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) 
(2008).  In this case, the newly presented evidence is 
duplicative of evidence already associated with the claims 
file.  The Veteran's May and June 2008 statements reiterate 
his contentions that his current low back disorder was caused 
by an injury during service.  Therefore, the Board may 
consider the appeal on the merits without remanding to the RO 
for consideration of the additional evidence. 

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have a low back 
disorder that is causally or etiologically related to his 
active military service.


CONCLUSION OF LAW

A low back disorder was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in May 2007.  The letter addressed all 
required notice elements, including the relevant rating 
criteria and effective date provisions, and was sent prior to 
the initial unfavorable decision by the AOJ.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and available private treatment records 
pertinent to the years after service.  Although the Veteran 
contends that he received treatment for his low back from the 
time of his separation from service to the present, in a 
January 2008 statement, the Veteran stated that he did not 
have access to his medical records from the late 1960's 
through the 1980's.  Furthermore, the Veteran did not provide 
any identifying information such as the names and addresses 
of these treatment providers, despite being asked to do so.  
Other than for service treatment records, it is clear that it 
is ultimately the claimant's responsibility to provide the 
information necessary to identify other relevant records.  
See 38 U.S.C. § 5107(a) (except as otherwise provided by law, 
claimant has responsibility to present and support claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005).  VA's 
duty to assist only extends to records that have been 
adequately identified.  38 U.S.C. § 5103A(c)(1)-(2).  
Therefore, the Board finds that the VA has not breached its 
duty to assist by not obtaining these records.  See Hyatt v. 
Nicholson, 21 Vet. App. 390, 394 (2007).  

The Board observes that in the July 2008 Informal Hearing 
Presentation, the Veteran's representative stated that the 
records from the Veteran's in-service motor vehicle accident, 
which occurred while he was on leave, were not in the claims 
file.  However, in his May 2008 and October 2007 statements, 
the Veteran contends that he was not in a motor vehicle 
accident, and that his claimed low back disorder stemmed from 
an injury at the gym during service.  Nonetheless, a May 1963 
service treatment record notes that the Veteran had been in a 
motor vehicle accident in April 1963, but that his current 
mild lumbosacral strain was not necessarily secondary to the 
accident.  

In this regard, the Board notes that the duty to obtain 
records only applies to records that are "relevant" to the 
claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 
6 Vet. App. 473, 476 (1994) (citing the Federal Rule of 
Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.").  Therefore, because the Veteran has contended 
in several statements that his current lumbar spine disorder 
did not stem from a motor vehicle accident while he was in 
service, there is no indication that the records would be 
relevant to the claim.  In any event, as was noted above, the 
Veteran was seen in May 1963, after the April 1963 accident, 
and at that time, the examiner found that the Veteran's low 
back disorder was not necessarily secondary to the motor 
vehicle accident.  Therefore, remanding the case to obtain 
such records would serve no useful purpose as it appears that 
the May 1963 notation may be the only reference to a motor 
vehice accident.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

The Board also acknowledges that the Veteran has not had a VA 
examination specifically for his claim.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because there is sufficient evidence to decide 
the claim.  Although the Veteran's service treatment records 
reflect treatment for a low back disorder in May 1963, as is 
discussed more fully below, the Board finds that this injury 
was acute and transitory, as the Veteran's March 1965 
separation examination noted his spine to be clinically 
normal.  In addition, the Veteran's post-service treatment 
records are absent for evidence of a low back disorder for 
many years after service.  Moreover, the Veteran's private 
treatment records, dated from 1996 to 2007, make no reference 
to any low back problems during service.  To the contrary, 
the Veteran indicated in April 1996 that his back problems 
began in September 1994, due to an injury and an accident.  
Furthermore, there is no indication, other than the Veteran's 
own contentions, of a causal connection between the Veteran's 
current diagnosis and his active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed.Cir. 2003) (noting that the 
Board has no obligation to obtain a medical opinion when 
there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  The Board finds that 
the competent evidence is more persuasive than the Veteran's 
assertions, and that as is more fully discussed below, a 
medical examination is not necessary to decide the claim.  
The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for a low back 
disorder.  The Veteran's service treatment records reflect 
that he sought treatment for a low back disorder during 
service on one occasion, in May 1963.  At that time, it was 
noted that the Veteran was in a car wreck while on leave in 
April 1963, that his low back hurt, but that X-rays were 
negative.  Although the Veteran has subsequently contended 
that he hurt his back at the gym, this treatment record does 
not mention any such incident.  The examiner then noted that 
the Veteran reported that he fell 5 to 6 days prior, when his 
legs went out from under him.  The Veteran stated that he 
felt pain in his lower back when he stood for a long time.  
Physical examination revealed no bony tenderness, slight 
limitation of flexion, normal gait and normal strength.  
Straight leg raises were negative and reflexes were 1+ 
bilaterally.  The Veteran was diagnosed with mild lumbosacral 
strain, not necessarily secondary to the accident.  The 
remainder of the Veteran's service treatment records are 
negative for any complaints, treatment or diagnosis of a low 
back disorder.  In fact, on his March 1965 separation 
examination, the Veteran's spine was found to be clinically 
normal.  There were no complaints or findings referring to 
the back.  The Veteran was found fit to perform all duties of 
his rate.  Therefore, to the extent the Veteran may have had 
any symptomatology during service, such symptomatology would 
appear to have been acute and transitory and to have resolved 
prior to separation.

The post-service medical evidence reflects that the Veteran 
did not seek treatment for a low back disorder until 1996, 
approximately 31 years after his separation from service.  
Although the Veteran contends that he sought treatment prior 
to this, the Veteran has not adequately identified any 
treatment records prior to 1996 showing treatment for a low 
back disorder.  In addition, although the Veteran contends 
that he mentioned his low back disorder at his March 1965 
separation examination, and was told to file a claim with the 
VA, the examiner did not note any problems with the Veteran's 
back in the comments section of the separation examination 
report.  Furthermore, even though the Veteran alleges that he 
was advised to file a claim with the VA, he did not do so 
until December 2006, approximately 41 years after his 
separation from service.  Therefore, the Board finds that 
continuity of symptomatology has not been shown, and that a 
chronic low back disorder did not have its onset during 
service or for many years thereafter.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a chronic 
low back disorder manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link the Veteran's current low back disorder to his military 
service.  In this regard, an April 1996 private treatment 
record notes that the Veteran reported injuring his back due 
to an accident and injury in September 1994.  The Board finds 
it significant that the Veteran did not report the claimed 
injury in service which he now alleges caused his current low 
back disorder to his private physician, and that he stated 
that the onset of his low back disorder was in September 
1994.  In various statements during the course of this 
appeal, the Veteran reported injuring his back at the gym 
while weightlifting during service; however, he did not 
report this incident to his private physician at any time 
throughout his course of treatment from April 1996 to April 
2007.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  Accordingly, the Board 
affords more probative weight to what amounts to the lack of 
medical evidence documenting continuity of symptomatology, 
than to the Veteran's statements, offered over 40 years 
later.

Furthermore, because the Veteran's private treatment records 
were generated with a view towards ascertaining the Veteran's 
then-state of physical fitness, they are akin to statements 
of diagnosis and treatment and are of increased probative 
value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also Mueller 
and Kirkpatrick: FEDERAL EVIDENCE, vol. 4, § 8:75, pp. 660-61 
(3d ed. 2007) (Federal Rule 803(4) expands the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rationale that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  
Therefore, the Veteran's private treatment records, which 
reflected his report of a low back disorder in September 
1994, approximately 29 years after his separation from 
service, without any reference to a back disorder from 
service or linking his current low back disorder to service, 
is evidence that weighs against the Veteran's claim.  

Although the Veteran may sincerely believe that his current 
low back disorder was caused by his active service, the 
Veteran, as a lay person, is not competent to testify as to 
matters of medical diagnosis or causation.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

In summary, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a low back disorder.  The Board acknowledges 
that the Veteran has a current diagnosis of a low back 
disorder.  However, there is no evidence, other than the 
Veteran's unsubstantiated assertions, that a chronic low back 
disorder was diagnosed until almost 30 years after his active 
service.  Although the Veteran is competent to report his 
symptoms, his recollections are afforded little probative 
value in view of the lack of medical evidence of record for 
many years after service.  As was noted above, in various 
statements, the Veteran stated that he has had continuous 
symptomatology since service, but yet he never reported this 
to the physicians he saw to assess his low back disorder and 
has not provided sufficient information for VA to obtain any 
treatment records prior to 1996.  In addition, the Veteran 
reported in an April 1996 private treatment note that his low 
back disorder had its onset in September 1994.  This evidence 
weighs heavily against the Veteran's claim.

Therefore, after considering all the evidence and the laws 
and regulations set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a low back 
disorder because the competent evidence of record does not 
support his claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a low back disorder.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
a low back disorder is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).


ORDER

Entitlement to service connection for a low back disorder is 
denied.


REMAND

As was noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008; 38 C.F.R. § 3.159 (2008).  

In this case, in his March 2008 VA Form 9, the Veteran stated 
that he believed that a review of the records would indicate 
that service connection for bilateral hearing loss and 
tinnitus was also warranted.  The Board notes that the 
October 2007 rating decision currently on appeal also denied 
service connection for bilateral hearing loss and tinnitus.  
The Veteran was provided notice of the denial in October 2007 
and responded in a statement also received in October 2007 
that he wanted to file a notice of disagreement with the RO's 
denial. The Board finds that the Veteran's contentions in 
this statement constitute a valid notice of disagreement 
(NOD) as to those claims.  See Gallegos v. Gober, 14 Vet. 
App. 50 (2000) (VA should liberally interpret a written 
communication which may constitute an NOD under the law.), 
rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 
2002) (the language of 38 C.F.R. § 20.201 properly 
implemented 38 U.S.C.A. § 7105, and assuming that the 
[claimant] desired appellate review, meeting the requirement 
of § 20.201 was not an onerous task).  See also Gallegos v. 
Principi, 16 Vet. App. 551 (2003) (per curiam).  

However, to date, no SOC has been filed with regard to the 
Veteran's claims for entitlement to service connection for 
bilateral hearing loss and tinnitus.  The filing of an NOD 
places a claim in appellate status.  Therefore, the failure 
to issue an SOC in such a circumstance renders a claim 
procedurally defective and necessitates a remand.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2008); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The 
purpose of the remand is to give the RO an opportunity to 
cure this defect.  Therefore, the RO should review the 
October 2007 rating decision and all pertinent evidence 
available at that time, then issue a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the Veteran a 
statement of the case addressing the 
issues of entitlement to service 
connection for bilateral hearing loss and 
tinnitus.  The statement of the case 
should include a discussion of all 
relevant evidence considered and citation 
to all pertinent law and regulations.  

2.  If the Veteran perfects his appeal by 
submitting a timely and adequate 
substantive appeal on either issue, the 
claim should then be returned to the Board 
for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


